t c memo united_states tax_court syed mohammad jameel hasan petitioner v commissioner of internal revenue respondent docket no filed date syed mohammad jameel hasan pro_se christal w hillstead for respondent memorandum opinion fay judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal_income_tax respectively the issues for decision are whether peti- tioner is entitled to deduct passive_activity_losses claimed in and and whether petitioner is entitled to a foreign_tax_credit of dollar_figure for taxable_year when called for trial the parties did not call any witnesses or present any evidence but they offered a stipulation of facts and requested the court to set dates on which to file briefs the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in cheney washington at the time the petition was filed in this case for the years in issue petitioner listed his occupation as a college professor in his and federal_income_tax returns in petitioner had purchased limited_partnership interests in intelligent systems - master_limited_partnership intelligent systems a partnership that was publicly traded on the american stock exchange intelligent systems a company that designs manufactures and markets microcomputer-related products had converted from a corporation to a master_limited_partnership on date the master_limited_partnership was subsequently converted back to a corporation on date in and petitioner's share of the net ordinary losses suffered by intelligent systems was dollar_figure and dollar_figure respectively petitioner deducted these losses on his and federal_income_tax returns respondent in the notice_of_deficiency determined that these losses constituted passive_activity_losses and only percent of these losses were deductible for and none of the losses were deductible in further for the taxable_year respondent determined that petitioner was entitled to deduct an additional dollar_figure for personal_interest expense but disallowed a dollar_figure foreign_tax_credit respondent's determinations in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_469 provides that passive_activity_losses of a publicly_traded_partnership ptp are allowed only to the extent of passive_activity income from the same ptp sec_469 k disallowed passive_activity_losses must be carried forward and used to the extent of future income from the same ptp or used when the entire_interest in that ptp is sold sec_469 g k a ptp is one in which the interests are traded on an established_securities_market sec_469 a passive_activity is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue sec_469 the record contains no evidence that petitioner participated in the operations of intelligent systems petitioner in his brief or otherwise fails to make any credible argument that his share of the loss suffered by intelli- gent systems is anything but a passive_activity_loss for example on brief he writes it is inconsistent and unfair to allow some businesses effectively to integrate the corporate and shareholder level taxes by simply choosing to operate on a ptp rather than corporation the congress has expressly retained the double_taxation of corporate income similarly situated taxpayers--like the petitioner-- should be treated the same we do not see the import of petitioner's observations even if petitioner were treated the same as a corporate shareholder the losses suffered by intelligent systems would be nondeductible by petitioner we conclude that this argument like the remainder of petitioner's arguments lacks merit further petitioner has put on no evidence to rebut any of respondent's determinations accordingly we sustain the determinations in respondent's notice_of_deficiency for the foregoing reasons decision will be entered for respondent
